Citation Nr: 0819564	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity, from the 
initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity, from the 
initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, Type II, from the initial grant of service 
connection.  

5.  Entitlement to a compensable evaluation for erectile 
dysfunction, from the initial grant of service connection.  

6.  Entitlement to a compensable evaluation for diabetic 
retinopathy and bilateral cataracts, from the initial grant 
of service connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2003 rating 
decisions. In January 2003, the RO, in part, granted service 
connection for diabetes mellitus, and denied service 
connection for an acquired psychiatric disorder.  In June 
2003, the RO, in part, granted service connection for 
peripheral neuropathy of the right and left lower extremity, 
erectile dysfunction, and diabetic retinopathy with bilateral 
cataracts, all secondary to service-connected diabetes 
mellitus.  The veteran was also granted special monthly 
compensation based on loss of use of a creative organ 
associated with his erectile dysfunction.  In March 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  

At the personal hearing in March 2008, the veteran appeared 
to raise the additional issues of service connection for 
disfiguring genital scar and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  These issues are not in 
appellate status and are not inextricably intertwined with 
the issues currently on appeal.  Therefore, this matter is 
referred to the RO for appropriate action.  

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD and increased ratings for diabetes 
mellitus and diabetic retinopathy with bilateral cataracts 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an increased rating for erectile dysfunction have been 
obtained by VA.  

2.  In a statement received in March 2005, prior to the 
promulgation of a decision in the appeal, the veteran advised 
VA that he wished to withdraw his appeal of the claims for 
increased ratings for peripheral neuropathy of the right and 
left lower extremity.  

3.  Since service connection was granted, the veteran does 
not have penile deformity; he is in receipt of special 
monthly compensation on account of the loss of use of a 
creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim for an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claim for an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  

3.  The criteria for a compensable rating for erectile 
dysfunction, based on an initial determination, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.31, 4.115b, Part 4, including Diagnostic Code 7522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
September 2002 regarding the veteran's claims for service 
connection, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his service connection claims; what information 
and evidence that VA will seek to provide and what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Additional letters concerning 
VA's duty to assist the veteran in the development of his 
claim were sent in May 2005, and April 2006.  The claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in April 2006, and January 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In any event, the RO awarded service connection for erectile 
dysfunction in a June 2003 rating decision and assigned an 
initial noncompensable disability rating effective August 23, 
2002 (date of claim).  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the claimant's July 2003 notice of disagreement (NOD), the 
claimant took issue with the initial noncompensable rating 
and is presumed to be seeking the maximum benefits available 
under the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued a March 2004 SOC which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
testified at a personal hearing before the undersigned member 
of the Board at the RO in March 2008, and was examined by VA 
on several occasions during the pendency of the appeal.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

At this point, the Board notes that the veteran testified at 
the personal hearing in March 2008, that he was granted a 
total disability rating by the Social Security Administration 
a couple of years earlier.  It appears that no attempt has 
been made to obtain any information from that agency.  
However, with respect to the claim for an increased rating 
for erectile dysfunction, the Board notes that the veteran 
was assigned the maximum rating for erectile dysfunction, 
absent deformity of the penis with loss of power, as well as 
special monthly compensation based on loss of use of a 
creative organ.  As will be explained in greater detail 
below, the Board finds that, based on the veteran's testimony 
and the medical reports of record, the absent medical records 
would not produce any additional probative evidence or 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); see 
also, 38 C.F.R. § 3.326(b).  That is, the criteria for a 
compensable evaluation for erectile dysfunction are specific 
and do not allow for subjectivity.  In this case, the veteran 
does not claim nor does the objective evidence demonstrate 
that he satisfied the criteria for a compensable evaluation 
at any time during the pendency of this appeal.  As noted 
above, the veteran's claim of service connection for 
additional disorder due to a genital skin disorder has been 
referred for development.  However, any such additional 
disorder would have no bearing on the claim for an increased 
rating.  Thus, the Board finds that no useful purpose would 
be served in delaying adjudication of this issue pending 
receipt of the medical records from Social Security 
Administration.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Peripheral Neuropathy of the Lower Extremities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claims for initial evaluations in 
excess of 20 percent for peripheral neuropathy of the right 
and left lower extremity.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the claims for increased 
ratings for peripheral neuropathy of the right and left lower 
extremity, and these issues are dismissed.  

Increased Ratings In General

The issue of a compensable evaluation for erectile 
dysfunction arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (finding staged ratings appropriate 
also in cases where the appeal was not as to the initial 
rating assigned after service connection is established).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's erectile dysfunction has been evaluated as 
noncompensably disabling under Diagnostic Code (DC) 7522, 
which provides for a 20 percent rating for deformity of the 
penis with loss of erectile power.  

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522 (2007).  

It should be noted that the veteran has already been assigned 
a separate award of special monthly compensation under 38 
C.F.R. § 3.350(a), based on loss of use of a creative organ.  
However, the question before the Board is whether a schedular 
compensable rating should be assigned under the Rating 
Schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an 
evaluation higher than zero percent for erectile dysfunction 
is not warranted.  While the veteran may have loss of 
erectile power, the medical evidence of record neither 
indicates nor does the veteran contend that he has any 
deformity of his penis.  At the personal hearing in March 
2008, the veteran testified that he had a chronic skin 
disorder around his genitals which had resolved, except for 
occasional itching and some scarring, but said that it did 
not cause him any significant problems.  (T p6-8).  As noted 
above, this issue of service connection for a skin disorder 
has been referred to the RO for additional development.  
However, it is readily apparent from the veteran's testimony 
that he does not claim that the scarring caused any deformity 
of the penis, rather, that the residual scarring was 
repugnant.  

Moreover, the veteran was examined by VA in October 2004, for 
the specific purpose of determining whether he had deformity 
of the penis.  The examiner noted that there was some 
evidence of old discoloration on his penis which was 
consistent with an old fungal balantis and common in patients 
with diabetes mellitus, but that the meatus (penis) was 
normal.  The veteran had decreased genital femoral reflex and 
normal male escutcheon (hair pattern).  Furthermore, a review 
of all of the medical reports of record from 1984 to the 
present do not show any deformity of the penis.  Without 
evidence of deformity of the penis, there is no basis for the 
assignment of a compensable evaluation for the veteran's 
erectile dysfunction.  


ORDER

The appeal of the claim of service connection for an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right lower extremity, is dismissed.  

The appeal of the claim of service connection for an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the left lower extremity, is dismissed.  

An initial compensable evaluation for erectile dysfunction is 
denied.  




REMAND

At the hearing in March 2008, the veteran testified that he 
was found to be totally disabled by the Social Security 
Administration (SSA) a couple of years earlier and that he 
was no longer able to work due to multiple medical 
conditions, including psychiatric problems.  Unfortunately, 
the record does not reflect that the RO was aware that the 
veteran was in receipt of Social Security disability prior to 
the Travel Board hearing, so no attempt had been made to 
obtain the Social Security decision or the medical records 
used in reaching that determination prior to certification of 
the appeal to the Board.  As these records are potentially 
relevant to the veteran's claim, an attempt must be made to 
obtain the records and associate them with the claims file.  
Baker v. West, 11 Vet. App. 163 (1998).  

Concerning the claim of service connection for an acquired 
psychiatric disorder, the veteran contends that his current 
psychiatric problems began in service or, in the alternative, 
that his depression is related to his multiple medical 
problems, including his service-connected diabetes mellitus.  

In this regard, the Board notes that the veteran was afforded 
a VA psychiatric examination in January 2004 for the specific 
purpose of determining the nature and etiology of his current 
psychiatric problems.  Although the examiner concluded that 
the veteran did not meet the criteria for a diagnosis of PTSD 
and opined that his emotional problems were not related to 
service, he then indicated that part of the veteran's 
depression seemed to stem from his declining health and also 
had its roots in his lifelong personality problems.  The 
Board finds that the VA opinion was confusing and did not 
provide a clear picture as to etiology of the veteran's 
current psychiatric disorder.  Therefore, another VA 
psychiatric examination is necessary.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Finally, the Board notes that while the veteran indicated 
that he receives most of his medical treatment by VA, the 
evidentiary record does not include any VA outpatient records 
subsequent to 2002.  The Board also notes that at least two 
attempts were made to obtain all of the veteran's treatment 
records from Dr. Davis.  The veteran was notified by VA of 
the negative response to its request for records and was 
informed that it was his responsibility to obtain and submit 
any records from Dr. Davis if he wished VA to consider that 
evidence.  (See January 2006 letter to veteran).  On remand, 
all VA outpatient records from 2002 should be obtained and 
associated with the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for any psychiatric problems, diabetes 
mellitus, and diabetic retinopathy with 
bilateral cataracts since 2002.  After 
the veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  Of particular 
interest are any records from Dr. Davis, 
and all VA treatment records from 2002 to 
the present.  All attempts to procure 
records should be documented in the file.  
If the AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric problems.  The examiner 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not that any 
identified psychiatric disorder is 
proximately due to, the result of, or 
permanently aggravated by the veteran's 
service-connected disabilities.  If 
aggravation is noted, the degree of 
aggravation should be quantified, if 
possible.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between any identified psychiatric 
disorder and his service-connected 
disabilities, this should be so stated.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
psychiatric examiner has responded to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified psychiatric disorder is 
proximately due to or the result of, or 
aggravated by a service-connected 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


